IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                       No. WR-41,121-03



                 EX PARTE STEVEN ANTHONY BUTLER, Applicant



              ON APPLICATION FOR WRIT OF HABEAS CORPUS
           CAUSE NO. 511112 IN THE 185 th JUDICIAL DISTRICT COURT
                               HARRIS COUNTY



       Per curiam. Y EARY and S LAUGHTER, JJ., dissent.

                                          OPINION

       Applicant was convicted of the offense of capital murder in 1988. The jury

answered the special issues submitted under Article 37.071 of the Texas Code of Criminal

Procedure, and the trial court, accordingly, set punishment at death.1 This Court affirmed

Applicant’s conviction and sentence on direct appeal. Butler v. State, 872 S.W.2d 227

(Tex. Crim. App. 1994). In 1999, we denied his initial post-conviction application for a

       1
         Unless otherwise specified, all references in this opinion to “articles” refer to the Texas
Code of Criminal Procedure.
                                                                                    Butler - 2

writ of habeas corpus filed pursuant to Article 11.071. Ex parte Butler, No. WR-41,121-

01 (Tex. Crim. App. April 28, 1999) (not designated for publication).

       This Court received Applicant’s first subsequent post-conviction application for a

writ of habeas corpus in May 2004. Therein, Applicant raised a claim that he was

intellectually disabled and therefore categorically exempted from execution under the

Supreme Court’s holding in Atkins v. Virginia.2 We determined that Applicant’s Atkins

claim satisfied Article 11.071, § 5, and remanded the allegation to the trial court for

further consideration. The trial court held an evidentiary hearing in which Dr. George

Denkowski testified for the State. We denied relief on Applicant’s Atkins claim in June

2007. Ex parte Butler, No. WR-41,121-02 (Tex. Crim. App. June 27, 2007) (not

designated for publication).

       In April 2011, Dr. Denkowski entered into a Settlement Agreement with the Texas

State Board of Examiners of Psychologist in which his license was “reprimanded.”

Applicant thereafter asked us to reconsider, on our own initiative, our 2007 denial of his

Atkins claim. In December 2011, we exercised our authority to reconsider our initial

disposition of Applicant’s Atkins claim. Ex parte Butler, No. WR-41,121-02 (Tex. Crim.

App. Dec. 14, 2011) (not designated for publication). We remanded the cause to the trial

court to “re-evaluate its initial findings, conclusions, and recommendation in light of the

Denkowski Settlement Agreement.” Id. The trial court again recommended that we deny



       2
           536 U.S. 304 (2002).
                                                                                      Butler - 3

relief on Applicant’s Atkins claim, which we did in June 2012. Ex parte Butler, No. WR-

41,121-02 (Tex. Crim. App. June 27, 2012) (not designated for publication).

       The Supreme Court subsequently decided Moore v. Texas, 137 S. Ct. 1039 (2017)

(Moore I), and Moore v. Texas, 139 S. Ct. 666 (2019) (Moore II). In those two cases, in

relevant part, the Supreme Court rejected various aspects of this Court’s analytical

approach to Atkins claims, including our use of the Briseno 3 factors.

       Applicant filed the instant habeas application in the trial court in April 2019, again

raising an Atkins claim. In September 2019, we found that Applicant satisfied the

requirements of Article 11.071, § 5(a)(1). Ex parte Butler, No. WR-41,121-03 (Tex.

Crim. App. Sept. 18, 2019) (not designated for publication). We remanded this cause to

the trial court “to consider evidence in light of the Moore I and II opinions and to make a

recommendation to this Court on the issue of intellectual disability.” Id.

       The State thereafter asked Dr. Timothy J. Proctor to evaluate Butler for intellectual

disability. In his report dated September 1, 2021, Proctor concluded that Applicant meets

the criteria for intellectual disability. The parties filed agreed proposed findings of fact

and conclusions of law, which the trial court signed on September 14, 2021. The trial

court found, in pertinent part, that: Applicant has “significant limitations in intellectual

functioning”; Applicant has “significant limitations” in the conceptual and social domains

of adaptive behavior; and Applicant’s “significant limitations in intellectual functioning



       3
           Ex parte Briseno, 135 S.W.3d 1 (2004).
                                                                                 Butler - 4

and adaptive behavior appeared prior to the age of 18.” See Moore II, 139 S. Ct. at 668.

Therefore, the trial court recommended that “habeas corpus relief should be granted.”

      We agree that Applicant has shown that he is a person with intellectual disability

under Moore I and II. Based upon the trial court’s findings and conclusions and our own

review, we grant relief. We reform Applicant’s sentence of death to a sentence of life

imprisonment.

Delivered: May 25, 2022
Do not publish